Citation Nr: 0115691	
Decision Date: 06/07/01    Archive Date: 06/13/01	

DOCKET NO.  00-15 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an annual clothing allowance.


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from August 1947 to 
September 1951.  

This matter arises from a November 1999 decision rendered by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, that denied the benefit now sought 
on appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  


FINDING OF FACT

The appellant does not have a service-connected orthopedic 
disorder for which he wears or uses a prosthetic or 
orthopedic appliance that tends to wear out or tear his 
clothing; nor does he have a service-connected skin 
disability for which a physician has prescribed medication 
that causes irreparable damage to the appellant's outer 
garments.  


CONCLUSION OF LAW

Entitlement to a clothing allowance is not warranted.  
38 U.S.C.A. § 1162 (West 1991); 38 C.F.R. § 3.810 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
claim.  The Board finds that even though this law was enacted 
during the pendency of this appeal, the fact that the RO did 
not consider the VCAA has not resulted in prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(when the Board addresses a matter not addressed by the RO, 
the Board must provide an adequate statement of reasons and 
bases as to why there is no prejudice to the veteran).  In 
this regard, the veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  Moreover, the 
RO has made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file, and there 
are numerous private and VA medical records in the file.  The 
veteran has been offered an opportunity to submit additional 
evidence in support of his claim.  In short, the Board 
concludes that the duty to assist has been satisfied, as well 
as the duty to notify the veteran of the evidence needed to 
substantiate his claim, and the Board will proceed with 
appellate disposition on the merits.  

The veteran contends that his service-connected disabilities 
result in irreparable 
damage to his clothing.  More specifically, he asserts that 
these disabilities have resulted in physical infirmities that 
cause him to spill "everything on my clothes"; alternatively, 
he contends that a medicinal ointment that has been 
prescribed for a skin disability also causes such damage to 
his clothing.  

A veteran is entitled to a clothing allowance if he:  (1) 
because of a service-connected disability, wears or uses a 
prosthetic or orthopedic appliance (including a wheelchair) 
that tends to wear out or tear his clothing; or (2) uses 
medication that a physician has prescribed for a skin 
condition due to a service-connected disability that causes 
irreparable damage to the veteran's outer garments.  See 
38 U.S.C.A. § 1162; 38 C.F.R. § 3.810.  (Emphasis added).

The appellate record indicates that the veteran is service 
connected for post-traumatic stress disorder, evaluated as 
100 percent disabling, and residuals of a through-and-through 
gunshot wound to the left biceps with damage to Muscle Group 
V, evaluated as 10 percent disabling.  Although the latter is 
an orthopedic disorder, it does not require the use of a 
prosthetic or orthopedic appliance.  Moreover, although the 
veteran has been prescribed medication for a skin condition, 
that condition is not one for which service connection has 
been granted.  Because none of the veteran's 
service-connected disabilities requires the use of a 
prosthetic or orthopedic appliance that tends to wear out or 
tear the veteran's clothing, and because neither of his 
service-connected disabilities requires the use of medication 
prescribed by a physician for a skin condition, entitlement 
to an annual clothing allowance is not established.  See 
38 U.S.C.A. § 1162; 38 C.F.R. § 3.810.  

Because the law, and not the facts, is dispositive of the 
issue in this case, the appellant has failed to state a claim 
upon which relief may be granted, and, as a matter of law, 
the claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  

ORDER

Entitlement to an annual clothing allowance is denied. 


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 


